ACCEPTED
                                                                                              03-14-00713-CV
                                                                                                      4960364
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
April 20, 2015                                                                           4/20/2015 4:51:43 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                      No. 03-14-00713-CV

                       In The Court of Appeals
                     For the Third Judicial District
                             Austin, Texas

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS, AND
             KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                              Appellants,
                                               v.
                               CGG VERITAS SERVICES (U.S.), INC.,
                                                       Appellee.

                                     On Appeal from the
                     353rd Judicial District Court of Travis County, Texas

           APPELLANTS’ AMENDED THIRD MOTION FOR EXTENSION OF TIME


    TO THE HONORABLE THIRD COURT OF APPEALS:

          In accordance with Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

    Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and

    Ken Paxton, Attorney General of the State of Texas, moved on April 14, 2015 for an

    extension of time to file their brief on April 20, 2015. Appellee did not oppose the

    motion. Because that motion has not yet been ruled upon, Appellants file this amended

    motion requesting the extension of the deadline for filing their brief. That brief was

    filed on April 20, 2015.
                                                  I.

       Appellants’ brief was due on April 15, 2015. Appellants sought an unopposed

extension that would make their brief due on April 20, 2015. Two previous extensions

were previously granted.

       Appellants sought an extension due to counsel’s workload commitments and not

for purposes of delay. Appellants’ counsel requested that the Court extend the briefing

deadline due to the Fifth Circuit’s scheduling of a hearing in a different case. The Fifth

Circuit set a hearing on the United States of America’s emergency motion for stay

pending appeal in Case No. 15-40238, State of Texas, et al. v. United States of America, et al.

(5th Cir. 2015). The hearing took place in New Orleans on April 17, 2015. Due to the

significance of the legal issues and the interests implicated by the twenty-six state

lawsuit, each side was granted an hour for argument at the hearing.

        Counsel was required to spend extensive amounts of time not only preparing

lead counsel for that Fifth Circuit stay hearing—a type of hearing that is rarely

granted—but also in preparing briefs in that case and the related cases, some of which

are proceeding on an expedited basis. Those filings included:

          • Plaintiffs’ Opposition to Defendants’ Motion to Stay Pending Appeal of
            the Court’s February 162, 2015 Order of Preliminary Injunction, Case No.
            1:14-cv-254 (S. D. Tex. 2014), filed March 4, 2015;

          •    Plaintiffs’ Opposition to Motion for Stay Pending Appeal, No. 15-40238
              (5th Cir. 2015), filed March 23, 2015;


                                              2
          • Plaintiffs’ Supplemental Brief on Motion for Stay Pending Appeal, No.
            15-40238 (5th Cir. 2015), filed April 14, 2015 (6,000 word brief authorized
            and scheduled by the Court);

          • Plaintiffs’ Motion for Summary Affirmance-in-Part and Dismissal-in-Part,
            No. 15-40333 (5th Cir. 2015), filed March 27, 2015.

      Counsel also was required to prepare a brief for filing in the U.S. Supreme Court

in the event that the Fifth Circuit immediately ruled upon the motion for stay following

the hearing.

      Counsel also had a number of other significant workload commitments in other

matters during the same timeframe, including drafting the following:

   • Motion to Dismiss or Affirm, Evenwel v. Abbott, No. 14-940 (U.S. 2015), filed

      April 6, 2015; and

   • Petition for Writ of Mandamus, In re DePinho, 15-0294 (Tex. 2015), filed April

      16, 2015

      An extension therefore was requested to accommodate Appellants’ counsel’s

workload and to provide a brief that was helpful to the court.

                                               II.

      For this reason, counsel for Appellants respectfully request that the Court grant

Appellants’ Amended Unopposed Third Motion for an Extension of Time, making the

Appellants’ brief due on April 20, 2015.




                                           3
                                         PRAYER

       Appellants respectfully request that the Court grant the requested extension of

time to file its brief, making that brief due on April 20, 2015.

                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        SCOTT A. KELLER
                                        Solicitor General


                                        /s/ April L. Farris
                                        APRIL L. FARRIS
                                        Assistant Solicitor General
                                        State Bar No. 24069702

                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC 059)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 936-2923
                                        Fax: (512) 474-2697
                                        april.farris@texasattorneygeneral.gov

                                        COUNSEL FOR APPELLANTS




                                            4
                           CERTIFICATE OF CONFERENCE

       I hereby certify that on April 20, 2015, I contacted counsel for Appellee. Counsel

does not oppose this amended motion.

                                               /s/ April L. Farris
                                               April L. Farris




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been

electronically filed and served via File&ServeXpress on April 20, 2015, to the following:

       Amanda Taylor
       State Bar No. 24045921
       James F. Martens
       State Bar No. 13050720
       Lacy Leonard
       State Bar No. 24040561
       MARTENS TODD LEONARD & TAYLOR
       301 Congress Ave., Suite 1950
       Austin, Texas 78701
       Tel.: (512) 542-9898
       Fax: (512) 542-9899
       ataylor@textaxlaw.com
       jmartens@textaxlaw.com
       lleonard@textaxlaw.com

Counsel for Appellee

                                               /s/ April L. Farris
                                               April L. Farris




                                           5